                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 WISCONSIN PROVINCE OF                :
 THE SOCIETY OF JESUS                 :
      Plaintiff,                      :        No. 3:17-cv-01477 (VLB)
                                      :
       v.                             :
                                      :          September 27, 2019
 AUDREY V. CASSEM, ET AL.             :
     Defendants.                      :
                                      :
                                      :

      By letter transmitted via facsimile to Chambers on September 25, 2019,

Defendant Audrey Cassem requested a telephonic discovery dispute conference

to address the Defendants’ objections to third party subpoena seeking banking

records for Ms. Cassem and the decedent. The next day, Attorney Gregory Bennici

for the Plaintiff and the Attorney Peter Gersten for the Defendant jointly called

Chambers to discuss scheduling a joint telephone conference. Because the parties

failed to comply with the Chamber’s Practices governing discovery disputes and

the Defendant’s objections are facially invalid or inadequate, the request for a

telephonic conference is DENIED.


      The subpoena at issue seeks “all banking records” of the decedent and Ms.

Cassem from the period of January 1, 2009, through and including July 31, 2015.

The Defendant objects on the grounds that the request for Ms. Cassem’s banking

records, as the sole account holder, is “overly broad, overly intrusive, beyond the

scope of permissible discovery, not narrowly tailored to lead to the discovery of

admissible evidence, and an invasion of Ms. Cassem’s privacy.” There is no

objection to the discovery of the decedent’s banking records.

                                          1
      Chambers practices require that “Parties should jointly contact Chambers

no later than Wednesday at 5pm to request a conference for Friday of the same

week. Parties must file a short letter brief 1) describing the discrete legal issue in

dispute and 2) applying the legal authority for each party's position immediately

prior to contacting Chambers.” [Dkt. 7 at 5-7]. Chambers received the Defendant’s

letter brief on Wednesday at 4:59 ET, however, the letter brief does not discuss the

legal authority for either the Defendant’s or the Plaintiff’s position. During the

parties’ call with Chambers, the Plaintiff did not raise any specific objections to

Defendant’s categorization of their position in the Defendant’s letter brief.


      The Defendant’s letter brief fails to address how Ms. Cassem has standing

to challenge the third-party subpoena served on People’s United Bank.


      “When a subpoena is directed to a nonparty, any motion to quash or modify
      the subpoena generally must be brought by the nonparty. In particular, a
      party to the action does not have standing to assert any rights of the
      nonparty as a basis for a motion to quash or modify a subpoena. If, however,
      a party claims a personal right or privilege regarding the production or
      testimony sought by a subpoena directed to a nonparty, the party
      has standing to move to quash or modify the subpoena.”
United States Reg'l Econ. Dev. Auth., LLC v. Matthews, No. 3:16-CV-01093 (CSH),
2018 WL 2172713, at *7 (D. Conn. May 10, 2018) (citing 9 James Wm. Moore et
al., Moore’s Federal Practice § 45.50[3] (3d ed. 2017)).
      Thus, as the Defendant is challenging a third-party subpoena, the limited

issue is whether Ms. Cassem has a valid assertion of a personal right or privilege

in the banking records sought from non-party People’s United Bank. While the

Defendant has asserted a right to privacy in general terms, the letter brief provides

no any legal authority for the Court to evaluate this claim.




                                          2
      The Defendant’s challenge based on burden or relevance of the records may

only be raised by the entity to which the subpoena is directed. United States Reg'l

Econ. Dev. Auth., LLC, 2018 WL at *8. (citations omitted). Moreover, even if the

Defendant had standing to raise these arguments, the letter brief fails to address

Fed. R. Civ. P. 26(b)(1)’s proportionality standard. The advisory committee notes

make clear that the proportionality standard does not “permit the opposing party

to refuse discovery simply by making a boilerplate objection that it is not

proportional.” Fed. R. Civ. P. 26 Advisory Committee Notes to 2015 Amendment.

No weighing of the Fed. R. Civ. P. 26(b)(1) factors is offered, which requires a

reasonable inquiry into the relative burdens of production.


      For these reasons, the Defendant’s request for a discovery dispute

teleconference is DENIED. The parties may renew their request for a discovery

dispute telephone conference on the narrow issue of whether Ms. Cassem has an

individual right or privilege to quash the subpoena. The parties must file a joint

letter brief with citations to legal authority no later than October 1, 2019. Any future

requests for a discovery telephonic conference must comply with Chambers

practices or it will be summarily denied. Nothing in this Order limits the non-party

respondent from raising objections pursuant to the Federal Rules of Civil

Procedure.


                                               IT IS SO ORDERED.

                                               ______/s/_______________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge

Dated at Hartford, Connecticut: September 27, 2019

                                           3
